US v. Kube (1:19-cr-257-NONE)
US Ex. D
   Case 1:19-cr-00257-NONE-SKO Document 65-4 Filed 06/10/20 Page 1 of 6




                                                           KUBE_000547
US v. Kube (1:19-cr-257-NONE)
US Ex. D
   Case 1:19-cr-00257-NONE-SKO Document 65-4 Filed 06/10/20 Page 2 of 6




                                                           KUBE_000548
US v. Kube (1:19-cr-257-NONE)
US Ex. D
   Case 1:19-cr-00257-NONE-SKO Document 65-4 Filed 06/10/20 Page 3 of 6




                                                           KUBE_000549
US v. Kube (1:19-cr-257-NONE)
US Ex. D
   Case 1:19-cr-00257-NONE-SKO Document 65-4 Filed 06/10/20 Page 4 of 6




                                                           KUBE_000550
US v. Kube (1:19-cr-257-NONE)
US Ex. D
   Case 1:19-cr-00257-NONE-SKO Document 65-4 Filed 06/10/20 Page 5 of 6




                                                           KUBE_000551
US v. Kube (1:19-cr-257-NONE)
US Ex. D
   Case 1:19-cr-00257-NONE-SKO Document 65-4 Filed 06/10/20 Page 6 of 6




                                                           KUBE_000552
